                                          Case 4:20-cv-08370-YGR Document 27 Filed 03/16/21 Page 1 of 2




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ROBERT STOUT,
                                   4                                                       Case No. 20-cv-08370-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         CITY OF ANTIOCH, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, April 11, 2022 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    SETTLEMENT CONFERENCE WITH MAGISTRATE
                                                                                              June 1, 2021
                                        JUDGE BEELER ALREADY SET FOR:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND                     5/17/2021; after that date only for good
                                  15
                                        PLEADINGS:                                            cause by Motions under FRCP Rule
                                  16                                                          16(b)(4)

                                  17    NON-EXPERT DISCOVERY CUTOFF:                          January 31, 2022

                                  18    DISCLOSURE OF EXPERT REPORTS:
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: February 21, 2022
                                  19
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: March 14, 2022
                                  20    WITH FRCP 26(A)(2)(B):

                                  21    EXPERT DISCOVERY CUTOFF:                              April 1, 2022
                                  22    DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                                                                              June 7, 2022 [filed May 3, 2022]
                                  23    BE HEARD BY:

                                  24    COMPLIANCE DEADLINE (SEE PAGE 2)                      Friday, August 19, 2022 at 9:01 a.m.

                                  25    JOINT PRETRIAL CONFERENCE STATEMENT:                  August 26, 2022

                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                          Case 4:20-cv-08370-YGR Document 27 Filed 03/16/21 Page 2 of 2




                                   1    PRETRIAL CONFERENCE:                                   Friday, September 9, 2022 at 9:00 a.m.

                                   2    TRIAL DATE AND LENGTH:                                 Monday, September 26, 2022 at 8:30 a.m.
                                                                                               for Jury Trial
                                   3
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                   4
                                       and confer in advance of the Pretrial Conference. The compliance deadline on Friday, August 19,
                                   5
                                       2022 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting
                                   6
                                       Instructions and are in compliance therewith. The compliance deadline shall be held in the
                                   7
                                       Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business
                                   8
                                       days prior to the date of the compliance hearing, the parties shall file a one-page JOINT
                                   9
                                       STATEMENT confirming they have complied with this requirement or explaining their failure to
                                  10
                                       comply. If compliance is complete, the parties need not appear and the compliance hearing will be
                                  11
                                       taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint
                                  12
Northern District of California




                                       statement in a timely fashion. Failure to do so may result in sanctions.
 United States District Court




                                  13
                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  14
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  15
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Dated: March 16, 2021
                                  18
                                                                                        ______________________________________
                                  19                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
